Citation Nr: 9900320	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  96-28 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from August 1943 to April 
1946.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a May 1996 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Portland, Oregon.

In November 1997, the Board remanded this case for additional 
evidentiary development.  For the reasons stated below, the 
Board has determined that another remand is necessary.


REMAND

In the November 1997 Board remand, the RO was requested to 
schedule the appellant for a comprehensive VA ear examination 
by an appropriate specialist, if available, to determine the 
nature, severity and etiology of any bilateral hearing loss.  
The examiner was specifically requested to provide an opinion 
as to whether it is at least as likely as not that any 
current hearing loss is related to remote acoustic trauma 
and/or injury.  The examiner was also tasked with providing a 
complete rational for any opinion expressed.  The requested 
examination was conducted in April 1998.  However, the report 
failed to indicate the etiology of the hearing loss and 
whether the hearing loss was related to remote acoustic 
trauma and/or injury.  The RO noted the deficiency and 
returned the veterans claims file to the examiner for 
compliance with the remand instructions.  However, the Board 
is of the opinion that the response from the examiner, dated 
in July 1998 is not adequate as it also did not indicate the 
etiology of the hearing loss or whether the hearing loss was 
related to remote acoustic trauma and/or injury despite the 
ROs specific request.

In this respect, the Board notes that the United States Court 
of Veterans Appeals (Court) has recently held that a remand 
by this Court or the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.  We hold further that a remand by this 
Court or the Board imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand.  Stegall v. West, 11 Vet. App 268 
(1998).  The Court also held that where, as here, the 
remand orders of the Board or this Court are not complied 
with, the Board itself errs in failing to insure 
compliance.  Id. at 271.

Although the Board regrets further delay, in light of the 
above, the Board is of the opinion that additional 
development is warranted.  In accordance with the statutory 
duty to assist the appellant in the development of evidence 
pertinent to his claim, the case is REMANDED for the 
following actions:

1. The RO should return the claims file 
to the VA examiner who examined the 
appellant in April 1998 and wrote the 
July 1998 report, if available.  If 
the examiner is unavailable, the RO 
should send the claims folder to an 
appropriate specialist for a records 
review.  After reviewing the available 
medical records, the examiner should 
specifically discuss the etiology of 
the appellant's bilateral hearing 
loss.  The examiner is also requested 
to provide an opinion as to whether it 
is at least as likely as not that any 
current hearing loss is related to 
remote acoustic trauma and/or injury?  
A complete rational for any opinion 
expressed should be included in the 
examination report.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.

2. Thereafter, the RO should review the 
claims file to ensure that the 
requested medical opinion is 
responsive to and in complete 
compliance with the directives of this 
remand.  If the terms of this remand 
have not been completely complied 
with, the RO should implement 
corrective procedures.

3. The appellants claim should then be 
readjudicated with consideration of 
all pertinent law, regulations, and 
Court decisions.

Thereafter, if the benefit sought on appeal is not granted, 
the veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Robert E. Sullivan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 2 -
